        Case 4:20-cv-00471-A Document 14 Filed 07/08/20                                    Page 1 of 8 PageID 67
                                                                                                    U.S. DISTRTCT COURT
                                                                                                NORTHERN DISTRTCT OF TEXAS
                                                                                                           FILED
                                                                                                       [
                                 IN THE UNITED STATES DISTRICT COlRT        ~-~···~····-~·.
                                      NORTHERN DISTRICT OF TEXAS            JUL - 8 2020
                                                                                                       ~~--.~

                                          FORT WORTH DIVISION       CLERK, U.S. DlSTRICT COURT
                                                                                                  B~
                                                                                                           Deputy

BRECKNEY SHONDELL NIXON EL,                                      §
                                                                 §
                        Plaintiff,                               §
                                                                 §
vs.                                                              §    NO. 4: 20-CV-471-A
                                                                 §
GENERAL MOTORS COMPANY, ET AL.,                                  §
                                                                 §
                       Defendants.                               §


                                       MEMORANDUM OPINION AND ORDER

           Came on for consideration the motion of defendants, General

Motors Company and General Motors LLC, to dismiss. The court,

having considered the motion, the response of plaintiff,

Breckney Shondell Nixon El, the record, and applicable

authorities, finds that the motion should be granted.

                                                               I.

                                                 Plaintiff's Claims

           On May 26, 2017, plaintiff filed a charge of discrimination

with the Texas Workforce Commission Civil Rights Division

alleging that he had been discriminated against based on his

religion, which he described as "Moorish American." Doc.' 10, Ex.

1. On August 22, 2017, he filed another charge of discrimination

based on religion, asserting that he had been retaliated against

for seeking religious accommodation. Id., Ex. 2. By letters



1   The !!Doc.   11
                      reference is to the number of the item on the docket in this case.
        Case 4:20-cv-00471-A Document 14 Filed 07/08/20                           Page 2 of 8 PageID 68



dated February 13, 2020, plaintiff received notices of his right

    to sue on each of his charges. Doc. 1, PageiD' 16-17.

              On May 13, 2020, plaintiff filed his complaint. Doc. 1. In

    it, he says that this is an action for national origin,

religious discrimination and retaliation in violation of Title

VII of the Civil Rights Act of 1964, 42 U.S.C.                                        §§   2000e to

2000e-17, and for race discrimination "due to Moorish descent,

Islamic religion and retaliation" in violation of 42 U.S.C.

§     1981. Plaintiff alleges:

              [Plaintiff] is in a protected class of persons known
              as Moors[;] his nationality is Moor Americas
              Aboriginal Native Californian National Domiciled in
              Texas and is of Moorish Aborignal [sic] Descent. His
              Religious Affiliation is that of a Moslem of the
              Islamic Faith and is at all times to be considered a
              Moor with a Mohammedan Islamic background.

Id.       ~    10. Plaintiff is employed as a general assembly worker in

the trim department of defendants• Arlington, Texas, assembly

plant.          Id.   ~~~   9, 11. When plaintiff asked for certain days off

to observe his religion, he was treated differently than others,

such as Jews. Id.                 ~   16. He has been subject to regular and

frequent unwarranted criticism and hostility based on his

religion. Id.               ~   17.




2
    The "PageiD _"reference is to the page number assigned by the court's electronic filing system.
                                                           2
   Case 4:20-cv-00471-A Document 14 Filed 07/08/20    Page 3 of 8 PageID 69



                                    II.

                          Grounds of the Motion

     Defendants assert that plaintiff's claim for national

origin discrimination asserted in Count I of his complaint must

be dismissed because he failed to exhaust his administrative

remedies, and further, he has failed to state a recognized

national origin. Count II      (asserting retaliation) must be

dismissed because plaintiff failed to exhaust his administrative

remedies. Count III for violation of         §   1981 and Count IV for

retaliation under   §   1981 must be dismissed because       §   1981 only

covers race discrimination and not national origin or religious

discrimination.

                                   III.

                        Pertinent Legal Principles

     Rule 8 (a) (2) of the Federal Rules of Civil Procedure

provides, in a general way, the applicable standard of pleading.

It requires that a complaint contain "a short and plain

statement of the claim showing that the pleader is entitled to

relief," Fed. R. Civ. P. 8 (a) (2),       "in order to give the

defendant fair notice of what the claim is and the grounds upon

which it rests," Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007)   (internal quotation marks and ellipsis omitted). Although

a complaint need not contain detailed factual allegations, the

                                    3
   Case 4:20-cv-00471-A Document 14 Filed 07/08/20   Page 4 of 8 PageID 70



"showing" contemplated by Rule 8 requires the plaintiff to do

more than simply allege legal conclusions or recite the elements

of a cause of action. Twombly,        550 U.S. at 555 & n.3. Thus,

while a court must accept all of the factual allegations in the

complaint as true,     it need not credit bare legal conclusions

that are unsupported by any factual underpinnings. See Ashcroft

v. Iqbal,    556 U.S. 662,   679   (2009)   ("While legal conclusions can

provide the framework of a complaint, they must be supported by

factual allegations.").

     Moreover,     to survive a motion to dismiss for failure to

state a claim,     the facts pleaded must allow the court to infer

that the plaintiff's right to relief is plausible. Iqbal,           556

U.S. at 678. To allege a plausible right to relief, the facts

pleaded must suggest liability; allegations that are merely

consistent with unlawful conduct are insufficient. Id.          In other

words, where the facts pleaded do no more than permit the court

to infer the possibility of misconduct, the complaint has not

shown that the pleader is entitled to relief. Id. at 679.

"Determining whether a complaint states a plausible claim for

relief .          [is] a context-specific task that requires the

reviewing court to draw on its judicial experience and common

sense."     Id.



                                      4
   Case 4:20-cv-00471-A Document 14 Filed 07/08/20   Page 5 of 8 PageID 71



     In considering a motion to dismiss for failure to state a

claim, the court may consider documents attached to the motion

if they are referred to in the plaintiff's complaint and are

central to the plaintiff's claims. Scanlan v. Tex. A&M Univ., 343

F. 3d 533, 536   (5th Cir. 2003). The court may also refer to

matters of public record. Papasan v. Allain, 478 U.S. 265, 268

n.1 (1986); Davis v. Bayless, 70 F.3d 367, 372 n.3             (5th Cir.

1995); Cinel v. Connick, 15 F.3d 1338, 1343 n.6          (5~   Cir. 1994).

Thus, it can take into account a plaintiff's EEOC charge, which

is essential to determining whether the plaintiff has exhausted

administrative remedies. Carter v. Target Corp., 541 F. App'x

413, 417   (5'h Cir. 2013); Prewitt v. Continental Auto., 927 F.

Supp. 2d 435, 447-48    (W.D. Tex. 2013)

                                   IV.

                                Analysis

     A condition precedent to bringing a Title VII claim is the

filing of a charge of discrimination with the EEOC, or, as in

this case, with the Texas Workforce Commission. Fort Bend Cnty.

V. Davis, 139 S. Ct. 1843, 1846 (2019). Failure to exhaust

administrative remedies may result in the dismissal of

plaintiff's claims. Schutt v. Garland Indep. Sch. Dist., No.

3:17-CV-1708-B, 2019 WL 3006768 (N.D. Tex. July 9, 2019); Gates

v. City of Dallas, No. 3:96-CV-2198-D, 1997 WL 405144             (N.D. Tex.

                                    5
       Case 4:20-cv-00471-A Document 14 Filed 07/08/20                              Page 6 of 8 PageID 72



July 15, 1997). A complaint under Title VII may only encompass

the discrimination stated in the charge and is limited in scope

to the investigation that could reasonably be expected to grow

out of the charge. Young v. City of Houston, 906 F.2d 177, 179

    (S'h Cir.    1990).

          In this case, plaintiff's charge was limited to alleged

religious discrimination. Doc. 1, Ex. 1. But, even if it could

be argued that investigation of national origin discrimination

would reasonably have ensued, plaintiff's self-identification as

a "Moor Americas Aboriginal Native Californian National" does

not entitle him to protection under Title VII. Bey v. FCA US

LLC, No. 19-10521, 2019 WL 5849367, at *3 (E.D. Mich. Oct. 15,

2019); Boyd v. United States, No. 1:16-CV-802, 2016 WL 8291222,

at *3-4         (S.D. Ohio Aug. 24, 2016); Bey v. Oakton Cmty. College,

No. 14 C 06655, 2015 WL 5732031, at *4                                   (N.D. Ill. Sept. 30,

2015). Likewise, his claim for national origin retaliation must

be dismissed.           3




         In Counts III and IV, plaintiff asserts claims for

discrimination and retaliation under 42 U.S.C.                                          §   1981 based on

his nationality and religion. Section 1981, however, applies

only to racial discrimination. Runyon v. McCrary, 427 U .. S. 160,



3 The court notes that the retaliation charge was specifically limited to the alleged religious discrimination, noting
that plaintiff did not receive accommodations like Jews and Adventists did. Doc. 1, Ex. 2.
                                                            6
      Case 4:20-cv-00471-A Document 14 Filed 07/08/20   Page 7 of 8 PageID 73



167-68     (1976). It may not be used to remedy other types of

discrimination, such as national origin discrimination.

Chaiffertz v. Robertson Research Holding, Ltd., 798 F.2d 731,

735    (5'" Cir. 1986). And, a claim of retaliation under          §   1981 may

be pursued only for retaliation for engaging in activities

protected by     §   1981. Foley v. Univ. of Houston,      355 F.3d 333,

339 (5'h Cir. 2003); Mills v. City of Port Arthur, No. 1:05-CV-

298, 2006 WL 3531460, at *22 (E.D. Tex. Dec. 4, 2006).

        Finally, although it is granting the motion to dismiss, the

court notes that, liberally construing the complaint, plaintiff

has stated claims for discrimination and retaliation under Title

VII based on his religion. Accordingly, the case will proceed as

to those causes of action.

                                       v.

                                     Order

        The court ORDERS that defendants' motion to dismiss be, and

is hereby, granted, and that plaintiff's claims asserted in

Counts I and II based on national origin discrimination and his

claims asserted in Counts III and IV be, and are hereby,

dismissed.




                                       7
   Case 4:20-cv-00471-A Document 14 Filed 07/08/20   Page 8 of 8 PageID 74



     The court further ORDERS that by July 22, 2020, defendants

file their answers to plaintiff's complaint.

     SIGNED July 8, 2020.




                                    8
